Citation Nr: 1712342	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO. 09-06 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sleep disorder, to include narcolepsy.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to March 1975, with a period of active duty for training (ACDUTRA) in the Army National Guard occurring prior to active duty enlistment. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of narcolepsy. 

2. The Veteran's sleep disorder is not etiologically related to his active service.


CONCLUSION OF LAW

The criteria for establishment of service connection for narcolepsy have not been met. 38 U.S.C.A. §§ 1110, 1110, 1113, 1137; 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by an April 2008 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The August 2012 VA examiner performed an in-person examination and reviewed the case file in September 2014 and June 2016. In her reports, the VA examiner provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations are adequate to decide the Veteran's claim. 

The case was remanded in February in order for the RO to obtain the Veteran's private treatment records and for an addendum VA medical opinion.The RO obtained the Veteran's private treatment records and the August 2012 VA examiner again reviewed the file and provided an addendum opinon concerning the Veteran's narcolepsy. Therefore, there was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet App. 97, 105 (2008) (discussing instances when substantial, even if not total or exact, compliance with a remand directive is sufficient). 

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

Service Connection for Narcolepsy

The Veteran contends that his narcolepsy is a result of his active service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Narcolepsy is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

Where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; see also 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d 1372, 1377. 

The Veteran lacks a current diagnosis of narcolepsy. Service treatment records indicate that the Veteran was treated in service for depression and lack of judgment. No psychosis was discovered. In January 1975, the Veteran was hospitalized for psychiatric evaluation. He complained of nightmares, difficulty in falling asleep, sleep continuity disturbance and early morning awakening. It was noted that he had abused amphetamines for about 7 months and had used LSD for the previous 5 months. It was noted that from 1965 to 1971, the Veteran took medication to remain awake on the job. The Veteran's service treatment records are absent of any diagnosis of narcolepsy.

In September 1977, the Veteran sought service connection for narcolepsy. The claim was denied in October 1977. In June 1979, the Board denied service connection for narcolepsy. It found that the Veteran's service treatment records were devoid of any relevant symptoms and that there was no evidence to substantiate that the Veteran had narcolepsy during or after service. 

In a July 1979 letter, a private physician noted that the Veteran was treated in December 1978 "due to a sleep problem," where he described episodes of [an] uncontrollable urge to sleep," which had been ongoing since 1963. The private physician also noted that "narcolepsy could not been objectively validated." 

The Veteran also submitted an August 1993 diagnosis of narcolepsy, from another private physician. The physician noted that he had seen the Veteran on the day of his letter, and that the Veteran reported that he had been diagnosed "shortly after he entered the military in the mid(-)1960's and became apparent that he did have positive excessive daytime sleepiness." The physician also noted that "interestingly, this man's condition has never been specifically treated in the past, even though he did become aware of the nature of the diagnosis at some time in past years. The reasons for not seeking specific medical treatment are not clear-cut." 

In August 2012, the Veteran was afforded a VA examination to assist in determining the nature and etiology of the claimed sleep disorder. The VA examiner opined that the Veteran's sleep disorder was not etiologically related to his active service as he lacked a current diagnosis for narcolepsy. The VA examiner acknowledged that there were several notes on file mentioning narcolepsy, but opined that these represented a working diagnosis. Therefore, these diagnoses are not probative. The VA examiner also noted that the exit examination was silent for the disorder, and there was no objective evidence to indicate that the disorder onset in military service. The VA examiner confirmed this opinion in September 2014 and June 2016 addenda opinions. 

The August 2012 VA examiner provided opinions that preponderate against the Veteran's claim. The opinions provided by the VA examiner are considered competent and probative evidence. The VA examiner provided the Veteran with an in-person examination, reviewed the claims file and provided medical opinions supported by adequate rationale.

The preponderance of the evidence is against a finding linking the Veteran's sleep disorder to his active service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility). 

Accordingly, service connection for narcolepsy is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for narcolepsy is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


